DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 January 2022 has been entered.

Claim Status
Claim 6 is cancelled.
Claims 1-3, 5 and 7-17 are currently pending. 
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5 October 2020.
Claims 1-3, 5, 7-12 and 16-17 are under examination herein.
Claims 1-3, 5, 7-12 and 16-17 are rejected.
Claims 1, 3 and 10 are objected to.

Response to Amendment
The amendment filed on 18 January 2022 has been entered.  
Amendment of claim 1 is acknowledged.  

Priority
	The instant application claims the benefit of priority to foreign Application No. EP16158302.6 filed at the European Patent Office on 2 March 2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 and the claim to the benefit of priority is acknowledged. Therefore, the effective filing date of the invention is 2 March 2016.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 18 January 2022 are in compliance with the provisions of 37 CFR 1.97 and has been considered in full.  A signed copy of the lists of references cited from the IDS are included with this Office Action.

Drawings
The drawings are objected to because they contain the description of the drawings on the drawing itself.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
The specification does not comply with 37 CFR 1.77(b) because it does not include a brief description of the drawings.  
Appropriate correction is required.

Response to Arguments
	Applicant' s arguments, filed 18 January 2022, with respect to 101 rejection have been fully considered and are persuasive. 
Applicant asserts botulinum neurotoxins are produced by anaerobic bacteria and do not occur in humans under normal conditions (Arguments Pg. 5, ¶ 3). As further evidenced by Blanda (US9050336 Col. 1, lines 56-61) the neurotoxin is produced by Clostridium bacterium and causes a neuroparalytic illness, botulism. Therefore, it would not be naturally occurring on the skin. Additionally, as evidenced by Papakonstantinou (Papakonstantinou, E. et al. Hyaluronic acid, 2012, Dermato-Endocrinology, 4(3): 253-258), hyaluronic acid content of the skin is significantly higher in the dermis than the epidermis (Papakonstantinou Pg. 255, Col. 1, ¶ 2). Tissue injury would lead to increased epidermal hyaluronic acid (Papakonstantinou Pg. 255, Col. 1, ¶ 3-4).  The composition would have markedly different characteristics than the combination of the components found in nature.  The 101 rejection of claims 1-3, 5-12 and 16-17 has been withdrawn.
	Applicant' s arguments, with respect to 103 rejection of claims 1-3, 5-12 and 16-17 over Blanda in view of Kukreja as evidenced by Tosoh and Owen, have been fully considered and are persuasive. Applicant traversed the rejection by arguing Kukreja 

However, upon further consideration, a new ground of rejection is made in view of newly found prior art, Tezel (US9622957). Tezel teaches an improved dermal filler formulation comprising a hyaluronic acid and a botulinum toxin and discloses overlapping ranges with the instant claims for hyaluronic acid molecular weight, hyaluronic acid viscosity and the ratio of botulinum neurotoxin and hyaluronic acid. As detailed below, Tezel also discloses motivation for one of ordinary skill to optimize within the disclosed ranges to arrive at the instantly claimed invention.

Claim Objections
Claims 1, 3 and 10 are objected to because of the following informalities:    
In claim 1, line 3: “having” should be amended to “with”. In line 7, ”4Pa*s, when determined at 25°C and using” should be amended to “4Pa*s when determined at 25°C using”.
In claim 3, line 2: “from” should be deleted. 
In claim 10, line 2: “after the application” should be amended to “after administration”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly recited.     
Claims 10-12 recite intended results of the composition; however, it is unclear what effect these limitations have on the scope of the claimed composition by merely claiming properties of what will happen once it is administered. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This rejection is newly recited.       
Claim 10 recites "The composition according to claim 1, wherein the composition remains at the site of administration for up to 24 hours after the application." Claim 11 recites "The composition according to claim 1, wherein the botulinum neurotoxin is released within 12 hours." Claim 12 recites "The composition according to claim 1, wherein the composition is administered every 4 to 9 months." The claims recite intended results of the composition. Based on the specification (Pg. 17, line 29 – Pg. 18, line 26), the intended results do not change the properties of the claimed composition. Therefore, the claim limitations fail to further limit the independent claim.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tezel (US9622957; newly cited) as evidenced by Tosoh (Tosoh Application Note, Analysis of Hyaluronic Acid Using the EcoSEC GPC System, 2020, https://www.ecosec.eu//SharedTBGFileLibrary/TBG/Products%20Download/Application%20Note/a17i17a.pdf, 1-3; previously cited) and Owen (Owen, S. et al. Hyaluronic Acid, 2017, Comprehensive Biomaterials II, Chapter 2.14, 306-331; previously cited). This rejection is newly recited.     
Regarding claims 1 and 2, Tezel teaches an improved dermal filler formulation comprising a hyaluronic acid and a botulinum toxin (Tezel Abstract), wherein the botulinum neurotoxin is a botulinum neurotoxin type A (Tezel Claim 8). Botulinum neurotoxin is either pure toxin or a complex, including recombinant botulinum neurotoxin (Tezel Col. 4, lines 38-44). The viscous carrier is a hyaluronic acid, such as a non-cross linked hyaluronic acid or a cross linked hyaluronic acid, or a mixture thereof. 
The hyaluronic acid used can be a polymeric hyaluronic acid with a molecular weight between about 10,000 Daltons and about 20 million Daltons and the concentration of hyaluronic acid in the formulation can be between about 0.1 wt % and about 99 wt % (Tezel Col. 5, lines 51-58). 
Tezel teaches the viscosity of the pharmaceutical composition can be between about 100 cps and about 300,000 cps (0.1 Pa*s – 300 Pa*s)at 25°C., at a shear rate of 0.1/second (Tezel Col. 6, lines 4-9). The viscosity range at 0.1 Hz taught by Tezel encompasses the velocity range at 1 Hz recited by the instant claim as evidenced by Owen (Owen 2.14.3.4, lines 4-6: an aqueous solution of HA is non-Newtonian; the 
Concerning the ratio of botulinum neurotoxin to non-crosslinked hyaluronic acid, Tezel discloses multiple conditions and embodiments. Tezel teaches a preferred total hyaluronic acid concentration of both crosslinked and uncrosslinked components in our formulation is from about 1 wt % to about 5 wt % cross linked hyaluronic acid. Where a cross linked hyaluronic acid is used the actual crosslinking density (i.e. how many of the hyaluronic acid monomers are actually linked to other hyaluronic acid monomers) is from about 5% to about 40%. (Tezel Col. 7, lines 38-45). Juvederm comprises cross-linked hyaluronic acid formulated at a concentration of 24 mg/ml in a physiologic buff (Tezel Col. 9, lines 7-12). Tezel discloses an example with 1 ml Juvederm mixed with 15 units of Botox (Tezel Col. 14, lines 64-67). If 40% of the hyaluronic was cross-linked, 60% of the 24 mg of hyaluronic acid in 1 ml of Juvederm would be non-crosslinked (14.4 mg) and the ratio of botulinum neurotoxin to non-crosslinked hyaluronic acid in this example would be 1.04 U per mg. Tezel discloses another example with a higher ratio in which the lyophilize formulations contains 100 mouse LD50 units of toxin and 1 mg of the crosslinked hyaluronic acid (Tezel Col. 10, lines 49-51). 
The claimed composition requires hyaluronic acid with a molecular weight of 2.5MDa to 4.5 MDa which lies within the range disclosed by Tezel of 10,000 Da to 20 million Da (0.01 MDa to 20 MDa). Because the claimed range lies with the range disclosed by the prior art, a prima facie case of obviousness exists. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize within the range taught by Tezel, because Tezel discloses parameters such as hyaluronic acid concentration, degree of cross-linking, median particle size, and molecular weight of hyaluronic acid can be varied to permit altered release kinetics for the neurotoxin (Tezel Col. 7, lines 50-54).  
The instantly claimed ranges for the viscosity of hyaluronic acid (1.5 - 4 Pa*s) lie inside the ranges disclosed by Tezel (0.1 Pa*s – 300 Pa*s). A prima facie case of obviousness exists because the claimed range lies with the range disclosed by the prior art. It would have been further obvious to one of ordinary skill to optimize the viscosity of hyaluronic acid within the range taught by Tezel, because Tezel teaches the chosen viscous carrier (hyaluronic acid) and desired viscosity depend on the drug delivery system being produced (Tezel Col. 8, lines 56-61). Drug delivery systems with relatively high viscosity have the ability or are structured or made up so as to be effectively placeable, e.g., injectable, into a posterior segment of an eye of a human or animal, preferably through a 27 gauge needle, or even through a 30 gauge needle. Low molecular weight and cross-linked hyaluronic acids exhibit little if any shear thinning and can be useful to prepare formulations within the scope of our invention, as low viscosity formulations (Tezel Col. 8, lines 31-39).  
 The claimed ratio of botulinum neurotoxin to non-crosslinked hyaluronic acid lies within the ranges of examples disclosed by Tezel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of botulinum neurotoxin to non-crosslinked hyaluronic acid within the range taught by Tezel, because Tezel discloses parameters such as hyaluronic acid concentration, degree of cross-linking, median particle size, and molecular weight of hyaluronic acid can be varied to permit altered release kinetics for the neurotoxin (Tezel Col. 7, lines 50-54).  

Regarding claim 3, Tezel teaches the hyaluronic acid used can be a polymeric hyaluronic acid with a molecular weight between about 10,000 Daltons and about 20 million Daltons (Tezel Col. 5, lines 51-58). As evidenced by Tosoh, the polydispersity index >1.3 (Tosoh Pg. 1 Col. 1, ¶ 1, lines 4-7: Hyaluronic acid contains between 500 and 50,000 monosaccharide units per molecule, thus has a molar mass that can range from 104 to 107 g/mol with a polydispersity index (PDI) >1.3; Pg. 2, Table 1: PDI of non-crosslinked hyaluronic acid is 2.727).
Claims 7-9 and 12 recite an intended use of the composition and claims 10-11 recite intended results of the composition.  Tezel discloses the composition of claim 1; therefore, the limitations of claims 7-12 are inherently disclosed. 
Regarding claims 16-17, Tezel discloses an example, wherein an aliquot of the lyophilized formulation contains 100 mouse LD50 units of toxin and 1 mg of the crosslinked hyaluronic acid (Tezel Col. 10, lines 50-53).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tezel (US9622957; newly cited) as evidenced by Tosoh (Tosoh Application Note, Analysis of Hyaluronic Acid Using the EcoSEC GPC System, 2020, https://www.ecosec.eu//SharedTBGFileLibrary/TBG/Products%20Download/Application%20Note/a17i17a.pdf, 1-3; previously cited) and Owen (Owen, S. et al. Hyaluronic Acid, 2017, Comprehensive Biomaterials II, Chapter 2.14, 306-331; previously cited) as applied to claim 1 above, in view of Kukreja (Kukreja, R. et al. The botulinum toxin as a therapeutic agent: molecular and pharmacological insights, 2015, Research and Reports in Biochemistry, 173-183; previously cited). This rejection is newly recited.     
Regarding claim 5, Tezel teaches the formulation is formulated using excipients that are fully biocompatible (i.e. non-toxic) and is buffered at physiological pH by the low concentration of sodium phosphate salts; rendered isotonic with sodium chloride, and use Water for Injection (Tezel Col. 12, lines 17-21). Preferably the botulinum toxin used is BOTOX(R), which is a lyophilized, powdered form of a botulinum toxin type A stabilized with albumin and sodium chloride (Tezel Col. 11, lines 41-43; Instant Specification Pg. 10, lines 15-18: neurotoxin stabilizing agent is human serum albumin).
Tezel does not teach a crystallization inhibitor (Instant Specification Pg. 10, lines 23-26: sugars such as sucrose). 
Kukreja teaches salt, neurotoxin stabilizing agent and crystallization inhibitors are added to compositions comprising botulinum toxin to stabilize the composition during storage (Kukreja Pg. 177 Col. 1, ¶ 3, lines 1-3: Excipients such as human serum albumin and NaCl or lactose or sucrose are added to the toxin formulations to minimize the risk of product inactivation during long-term storage). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tezel's composition with Kukreja's crystallization inhibitor for the same outcome of stabilizing botulinum neurotoxin (Kukreja Pg. 177 Col. 1, ¶ 3, lines 1-3: Excipients such as human serum albumin and NaCl or lactose or sucrose are added to the toxin formulations to minimize the risk of product inactivation during long-term storage). The person of ordinary skill in the art 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/A.A.H./Examiner, Art Unit 1657 

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631